Citation Nr: 0734189	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  04-27 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for gastritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to December 
1978.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

This appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  Consistent with 
the instructions below, VA will notify the veteran of any 
further action required on his part.


FINDING OF FACT

A chronic headache disorder was demonstrated in-service, the 
appellant was treated in-service with medication used to 
treat migraines, and the appellant is currently treated for 
migraines.


CONCLUSION OF LAW

A migraine headache disorder was incurred in-service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in June 2003 
correspondence, and in attachments to March 2004 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession.  While the appellant may not have 
received full notice prior to the initial decision, after 
notice was provided the claimant was afforded a meaningful 
opportunity to participate in the adjudication of the 
claims.  The claimant was provided the opportunity to present 
pertinent evidence.  

The veteran has yet to be informed how ratings and effective 
dates are assigned.  While this decision grants entitlement 
to service connection for migraine headaches, it is premature 
to determine whether the appellant was prejudiced by VA's 
failure to inform him how ratings and effective dates are 
assigned.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  The veteran, of course, will have the right to 
appeal any initial rating or effective date assigned.

VA has secured all available pertinent evidence and conducted 
all appropriate development.  In response to efforts to 
obtain medical records from Northrop Grumman in July 2003 the 
company informed VA that it did not provide on site primary 
care treatment to employees, only occupational health.  The 
veteran also claims that some medical records may remain 
outstanding from the Moncrief Army Community Hospital.  Those 
records are not relevant here, as the veteran has reported 
that those records pertain to treatment for a hearing loss.  
See VA Form 21-4142 received in June 2003.  

The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to the VA notice.

Factual Background

Review of the service medical records show that a chronic 
headache disorder was not diagnosed at either June 1952, 
November 1952, or in July 1953 examinations, notwithstanding 
a history of headaches during childhood prior to being 
prescribed eyeglasses.

The service medical records show multiple treatment sessions 
for headaches, to include treatment in July 1973 and May 
1977.  These were generally diagnosed as tension headaches, 
however, the record does show that migraine headaches were 
diagnosed in November 1978, and that the appellant was 
treated with impramin, a medication prescribed for migraines.

Given the fact that the appellant's post service record 
continues to show treatment for a long history of headaches, 
given the fact that he is treated now for chronic migraines, 
and given the fact that he is still on medication for 
headaches, the Board finds that the appellant has shown 
evidence of a continuity of symptomatology to warrant a grant 
of entitlement to service connection under the doctrine of 
reasonable doubt.

Hence, service connection for migraine headaches is granted.


ORDER

Entitlement to service connection for migraine headaches is 
granted.


REMAND

The service medical records reveal that the veteran was 
hospitalized in April and May 1962 for symptoms that were 
ultimately diagnosed as subacute gastritis.  He was again 
diagnosed with acute gastritis in May 1970, with occasional 
gastritis in May 1974, and with questionable gastritis in 
1978.  Notably, however, a February 1973 upper 
gastrointestinal series did not reveal radiologic evidence of 
gastritis, and the record includes a diagnosis of acrophagia 
without intrinsic bowel pathology.

Still, while the veteran does not appear to have received 
formal medical care for his symptoms postservice, he reports 
a long history of using over the counter medication to treat 
his symptoms.  In light of this fact, the frequent in-service 
complaints of a gastrointestinal disorder, and the fact that 
the appellant has yet to be given a VA examination to 
determine the cause of his symptoms and any relationship to 
service, further development is in order.

Therefore, this case is REMANDED for the following action:

1.  The RO must send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2007), that includes an 
explanation as to the information or 
evidence needed to establish disability 
ratings and effective dates for the 
remaining claim on appeal, as outlined in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  The RO should schedule the veteran 
for a VA gastroenterology examination to 
determine the nature and etiology of the 
appellant's claimed chronic gastritis. 
The veteran's claims folder must be 
provided to the examiner for review.  The 
examiner must consider any gastritis 
related symptoms which are documented in 
the service medical records.  Thereafter, 
the examiner must opine whether it is at 
least as likely as not, that is, is there 
a 50/50 chance, that chronic gastritis 
was incurred or aggravated in-service. 
 The examiner must provide a clear 
explanation for his/her finding and 
opinion.  

3.  The RO should review the medical 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If it is 
deficient in any manner, the RO must 
implement corrective procedures at once.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for the 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

5.  After undertaking any other 
development deemed appropriate, the RO 
must readjudicate the issue on appeal. 
 If the benefit is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for future review.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This particularly 


includes any medical evidence of treatment postservice for 
gastritis, and any medical opinion linking current symptoms 
to service.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


